  Mary S. (Van Houten) Harper                                                 Immigration Practice
  Senior Staff Attorney




    November 26, 2019

    VIA ECF                                                       MEMO ENDORSED
    Hon. Katherine Polk Failla
    Thurgood Marshall
    United States Courthouse
    40 Foley Square, Room 618
    New York, NY 10007

    Re:      Reyes v. McHenry, et al., 19-cv-8674 (KPF)

    Dear Judge Failla:

    On behalf of the Petitioner-Plaintiff, Mr. Jose Mauricio Reyes, I write respectfully to request an
    adjournment of the initial pre-trial conference, currently scheduled for January 3, 2020, at 3 pm,
    as I will be out of the office due to previously-scheduled commitments. I respectfully request that
    the conference be re-scheduled until on or after January 13, 2020.

    This is Mr. Reyes’s first request for an adjournment in this matter. The Government consents to
    the request.

    We thank the Court for its consideration.



                                                         Respectfully submitted,

                                                          /s/ Mary S. Harper
                                                         Mary S. (Van Houten) Harper, Esq.
                                                         Senior Staff Attorney
                                                         Brooklyn Defender Services
                                                         156 Pierrepont Street
                                                         Brooklyn, NY 11201
                                                         718-254-0700 x417
                                                         mharper@bds.org


    cc:

    UNITED STATES ATTORNEY'S OFFICE
    Civil Division
    86 Chambers Street / 3rd Floor
    New York City, NY 10007



Brooklyn Defender Services     156 Pierrepont Street               T (718) 254-0700       www.bds.org
                               Brooklyn New York 11201             F (718) 254-0897
Application GRANTED. The initial pretrial conference currently
scheduled for January 3, 2020, is hereby ADJOURNED to January 14,
2020, at 11:00 a.m. in Courtroom 618 of the Thurgood Marshall
Courthouse, 40 Foley Square, New York, New York.

Dated:    November 27, 2019      SO ORDERED.
          New York, New York




                                 HON. KATHERINE POLK FAILLA
                                 UNITED STATES DISTRICT JUDGE
